Case 4:19-cv-11093-TSH Document 69 Filed 06/11/20 Page 1 of 3
FILED
IN CLERKS OFFICE

TON Il
2020 HAF] IN 8: 39

UNITED STATES DISTRIGTLQURG ae payin
FOR THE DISTRICT OF MASSACHUSETTS *.°.55.

PAUL JONES

PLAINTIFF Civil Action No. 19-cv-11093-TSH
Vv

MONTACHUSETTS REGIONAL TRANSIT AUTHORITY et al.

PLAINTIFF'S MOTION FOR LEAVE TO FILE A SUR-REPLY IN

FURTHER OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

Pursuant to Fed. R. Civ. P. 7(b) and Local Rule 7.1, Plaintiff Paul Jones (“Plaintiff”) respectfully
moves the Court for leave to file a short sur-reply in further opposition to Defendant’s
Montachusett’s Regional Transit Authority and other named defendants Motion for Summary
Judgment (“Sur-Reply”) to address arguments first raised in MARTS reply brief in support of his

Motion for Summary Judgment . In support thereof, Plaintiff represents as follows:

1. On April 9, 2020, (Dkt 60) Defendant MART filed their Motion for Summary Judgment.
2. On May 11, 2020, (Dkt 60) Plaintiff filed its Opposition to MARTS Motion for Summary
Judgment (Dkt. 270-293).

3. On May 26, 2020 MART filed a Reply to plaintiffs’ opposition (Dkt. 67 pg 1). The MART

Reply includes arguments advanced for the first ttme by MART. See MARTS Reply at 74-84
Case 4:19-cv-11093-TSH Document 69 Filed 06/11/20 Page 2 of 3

4. Defendants attorney states and claims that the plaintiff did not file an opposition to their
motion for summary judgement and he is not an employee that he should produce tax returns
and a worker compensation policy to prove MART is his employer.

5. Defendants attorney states and claims “Plaintiff has not set forth a plausible basis for why he
reasonably believes that additional facts exist that can be retrieved during discovery that if
collected will suffice to defeat Defendants’ Motion for Summary Judgment”.

6. Defendants attorney states and claims “Such goals are not sufficient to prevail on a Rule 56(f)
Motion and do not identify specific information he claims he needs to defeat the Defendants’
pending Motion for Summary Judgment.

7. Because the defendants MART,s attorneys reply includes arguments raised for the first time,
Plaintiff respectfully requests leave to file the Sur-Reply (Exhibit 1 hereto) to respond to those
arguments. The Sur-Reply only those arguments advanced for the first time by MART in the
MART Reply. Plaintiffs disputes the above issue raised by MARTS attorney, a copy of

Plaintiffs proposed sur-reply is attached hereto as Exhibit 1.

RELIEF REQUESTED
WHEREFORE, for good cause shown, Plaintiff respectfully requests that this motion be granted,
and that the Court grant Plaintiff leave to file a sur-reply in further opposition to Defendant’s

Motion for Summary Judgment.

Paul Jones

572 Park Street June 10,2020
Stoughton, Ma 02072

617-939-5417

Pj22765 ail.com

Mark R. Reich (BBO# 553212)
Deborah I. Ecker (BBO# 554623)
Case 4:19-cv-11093-TSH Document 69 Filed 06/11/20 Page 3 of 3

KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109
(617) 556-0007

CERTIFICATE OF CONFERRAL

Pursuant to L.R. D. Mass. 7.1(a)(2) and 37.1(b), I certify that, on September 10, 2016, I
conferred in good faith with counsel for defendants prior to filing this motion. Counsel for

defendants stated that defendants opposed the motion.

Paul Jones

572 Park Street

Stoughton, Ma 02072 June 10, 2020
617-939-5417

Pj22765 ail.com

Mark R. Reich (BBO# 553212)
Deborah I. Ecker (BBO# 554623)
KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109

(617) 556-0007

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the Court on

June 10, 2020 and emailed to the defendant’s attorneys of record.

Paul Jones

572 Park Street

Stoughton, Ma 02072 June 10, 2020
617-939-5417

Pj22765 ail.com
